                         Case 2:16-cv-01538-NVW Document 143 Filed 10/21/19 Page 1 of 9




                        FENNEMORE CRAIG, P.C.
                  1     Timothy Berg (No. 004170)
                        Emily Ward (No. 029963)
                  2     2394 E. Camelback Road, Suite 600
                        Phoenix, AZ 85016-3429
                  3     Telephone: (602) 916-5000
                        Email: tberg@fclaw.com
                  4     Email: eward@fclaw.com
                  5     GIBSON, DUNN & CRUTCHER LLP
                        Theodore B. Olson (admitted pro hac vice)
                  6     Matthew D. McGill (admitted pro hac vice)
                        1050 Connecticut Avenue, N.W.
                  7     Washington, DC 20036-5306
                        Telephone: (202) 887-3680
                  8     Email: tolson@gibsondunn.com
                        Email: mmcgill@gibsondunn.com
                  9
                        OFFICE OF THE GOVERNOR
                  10    Anni Foster (No. 023643)
                        1700 W. Washington Street
                  11    Phoenix, AZ 85007
                        Telephone: (602) 542-4331
                  12    Email: afoster@az.gov
                  13    Attorneys for Defendant
                        Governor Douglas A. Ducey
                  14
                  15                            UNITED STATES DISTRICT COURT
                  16                                   DISTRICT OF ARIZONA
                  17    Michael Pierce,                             No. CV-16-01538-PHX-NVW
                  18                      Plaintiff,
                  19           v.                                   DEFENDANT GOVERNOR
                                                                    DOUGLAS A. DUCEY’S RESPONSE
                  20    Douglas A. Ducey, in his capacity as        TO PLAINTIFF’S APPLICATION
                        Governor of the State of Arizona,           FOR AWARD OF TAXABLE AND
                  21                                                NON-TAXABLE COSTS AND
                                          Defendant.                REASONABLE ATTORNEY’S FEES
                  22
                  23
                  24          Governor Douglas A. Ducey (the “Governor”) opposes Plaintiff Michael Pierce’s

                  25    Application for Award of Taxable and Non-Taxable Costs and Reasonable Attorney’s Fees

                  26    (“Application”) (Doc. #140). The Governor does not challenge the amount of Pierce’s
FENNEMORE CRAIG, P.C.
      PHOE NI X
                             Case 2:16-cv-01538-NVW Document 143 Filed 10/21/19 Page 2 of 9




                  1     requested fees. Instead, the Governor challenges Pierce’s ability to seek attorneys’ fees
                  2     given that (1) federal courts cannot award fees under the private attorney general doctrine,
                  3     (2) the “common benefit” doctrine cannot apply because there is not a “common fund,” and
                  4     (3) since any fee or cost award against Governor Ducey would be paid from the State of
                  5     Arizona, it is barred by the State’s sovereign immunity. As a result, the Governor
                  6     respectfully requests that the Court deny Pierce’s Application.
                  7     I.       LAW AND ARGUMENT
                  8              The “basic point of reference when considering the award of attorneys’ fees is the
                  9     bedrock principle known as the American Rule: Each litigant pays his own attorneys’ fees,
                  10    win or lose, unless a statute or contract provides otherwise.” Baker Botts L.L.P. v. ASARCO
                  11    LLC, 135 S. Ct. 2158, 2164 (2015) (quoting Hardt v. Reliance Standard Life Ins. Co., 560
                  12    U.S. 242, 252–53 (2010)). Courts depart from the American Rule only in “specific and
                  13    explicit provisions for the allowance of attorneys’ fees under selected statutes.” Id. (quoting
                  14    Alyeska Pipeline Serv. Co. v. Wilderness Soc., 421 U.S. 240, 260 (1975)).
                  15             The statute Pierce filed suit under, the Enabling Act, does not provide for an
                  16    attorneys’ fee award. This should end the inquiry as “the law of the United States . . . has
                  17    always been that absent explicit congressional authorization, attorneys’ fees are not a
                  18    recoverable cost of litigation.” Stanton Rd. Assocs. v. Lohrey Enters., 984 F.2d 1015, 1018
                  19    (9th Cir. 1993) (quoting Runyon v. McCrary, 427 U.S. 160, 185 (1976)).
                  20             Nevertheless, Pierce relies on the “private attorney general” doctrine, the “common
                  21    fund” doctrine, and a few selected cases to seek attorneys’ fees—none of which apply here.
                  22    In any event, any attorneys’ fees and costs award would be paid for by the State of Arizona,
                  23    which is entitled to sovereign immunity from any monetary judgment. To the extent
                  24    Arizona law (specifically, A.R.S. § 12-348) could provide for an attorneys’ fees and costs
                  25    award, that state statute cannot award fees and costs here because this Court’s subject matter
                  26    jurisdiction arises under federal question (not diversity) and none of the seven instances in
FENNEMORE CRAIG, P.C.
      PHOE NI X

                                                                     -2-
                            Case 2:16-cv-01538-NVW Document 143 Filed 10/21/19 Page 3 of 9




                  1     § 12-348 apply to this case.
                  2             A.     The Supreme Court Has Squarely Prohibited Federal Courts From
                                       Awarding Fees Under The “Private Attorney General” Doctrine.
                  3
                  4             In Alyeska, the United States Supreme Court held that the awarding of attorneys’
                  5     fees on a “private attorney general” theory, in the absence of express statutory authorization,
                  6     was not within the equitable jurisdiction of the federal courts. 421 U.S. at 269 (federal
                  7     courts “are not free to fashion drastic new rules with respect to the allowance of attorneys’
                  8     fees to the prevailing party in federal litigation”). The reason for this prohibition is simple:
                  9     Congress has the “power and judgment to pick and choose among its statutes and to allow
                  10    attorneys’ fees under some, but not others.” Id. at 263. Given that Congress has the ability
                  11    to provide for fees (and indeed has done so on many occasions1), a court’s decision that
                  12    some statutes are sufficiently important (and award fees) and others are unimportant (and
                  13    deny fees) would defy this congressional authority. Id. Because the Supreme Court
                  14    foreclosed awarding attorney’s fees under the private attorney general theory without
                  15    statutory authorization in Alyeska, Pierce cannot rely on the private attorney general
                  16    doctrine as the basis for his attorneys’ fees and costs. See Californians for Renewable
                  17    Energy v. California Pub. Utilities Comm’n, 922 F.3d 929, 942 (9th Cir. 2019) (“the
                  18    Supreme Court long ago foreclosed awarding attorney fees under the private attorney
                  19    general theory without statutory authorization”).
                  20            B.     The “Common Benefit” Doctrine Does Not Apply Here.
                  21            Pierce also cites Hall v. Cole, 412 U.S. 1 (1973) for the proposition that attorneys’
                  22    fees can be awarded in cases where a plaintiff’s successful litigation confers “a substantial
                  23    benefit on the members of an ascertainable class, and where the court’s jurisdiction over the
                  24
                  25    1
                              Following Alyeska, Congress explicitly provided for attorneys’ fees for claims
                        brought pursuant to the Civil Rights Attorney’s Fees Awards Act of 1976 (42 U.S.C.
                  26    § 1988(b)), the Fair Labor Standards Act (29 U.S.C. § 216(b)), and others.
FENNEMORE CRAIG, P.C.
      PHOE NI X

                                                                     -3-
                         Case 2:16-cv-01538-NVW Document 143 Filed 10/21/19 Page 4 of 9




                  1     subject matter of the suit makes possible an award that will operate to spread the costs
                  2     proportionately among them.” Application at 4. Hall has no application here. It involved
                  3     a former union member that had been expelled from the union for his protests of union
                  4     management and then filed suit under the Labor-Management Reporting and Disclosure
                  5     Act to reinstate his union membership. 412 U.S. at 2–4. The court awarded fees to the
                  6     union member from the union’s treasury because the union’s membership benefited from
                  7     the lawsuit’s vindication of its members’ free speech rights. Id. at 6. The “common benefit”
                  8     theory in Hall “requires a “common fund” from which to compensate a plaintiff to spread
                  9     “the cost of litigation among the beneficiaries of the litigation.” Californians for Renewable
                  10    Energy, 922 F.3d at 942.
                  11           To be clear, the common fund doctrine “does not shift the fees from the plaintiff to
                  12    the defendant” as Pierce seeks to do here. Id. Instead, it requires a “common fund” that
                  13    will “shift the costs of litigation” from the plaintiff to the common fund. Oldfield v. Athletic
                  14    Cong., 779 F.2d 505, 509 (9th Cir. 1985). There is no “common fund” from which to pay
                  15    Pierce’s attorney’s fees and costs. The only “fund” even applicable here is the School Trust
                  16    Fund, which Pierce does not request payment from. He likely could not make such a request
                  17    anyway given that “[d]istributions from the trust funds shall be made as provided in Article
                  18    10, Section 7 of the Constitution of the State of Arizona.” Arizona Statehood and Enabling
                  19    Act Amendments of 1999, Public Law No. 106-133, 113 Stat. 1682 (1999) (emphasis
                  20    added).
                  21           Moreover, a proposal to pay Pierce’s attorney’s fees and costs from the School Trust
                  22    Fund “raises serious jurisdictional questions” because none of the affected beneficiaries of
                  23    the School Trust Fund “are parties to this case or have filed similar cases in federal court.”
                  24    Cantwell v. San Mateo Cty., 631 F.2d 631, 639 (9th Cir. 1980). Further, the beneficiaries
                  25    of the School Trust Fund are so broad that applying the “common fund” exception to the
                  26    American Rule would “merge the exception into the private-attorney-general concept
FENNEMORE CRAIG, P.C.
      PHOE NI X

                                                                     -4-
                         Case 2:16-cv-01538-NVW Document 143 Filed 10/21/19 Page 5 of 9




                  1     rejected in Alyeska.” Stevens v. Mun. Court for San Jose-Milpitas Judicial Dist., Santa
                  2     Clara County, State of Cal., 603 F.2d 111, 113 (9th Cir. 1979).
                  3            C.      The State Of Arizona’s Sovereign Immunity Bars Any Award Of Fees
                                       And Costs Against Governor Ducey.
                  4
                  5            The Eleventh Amendment bars citizens from suing their own states in federal court.
                  6     Edelman v. Jordan, 415 U.S. 651, 663 (1974). As a result, this Court has already dismissed
                  7     the State from this litigation based on the State’s sovereign immunity, leaving only
                  8     Governor Ducey as the remaining defendant. See Doc. #100 (“MINUTE ENTRY for
                  9     proceedings held before Senior Judge Neil V. Wake: Motion Hearing held on 3/30/2017.
                  10    The State of Arizona’s Motion to Dismiss [Docs. 54 and 62] is granted in part, for lack of
                  11    jurisdiction under the 11th Amendment. Defendant State of Arizona is dismissed from this
                  12    action for lack of jurisdiction under the 11th Amendment.”).
                  13           Any award of attorneys’ fees to Pierce, and thus against Governor Ducey, would be
                  14    paid from the State. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989)
                  15    (“[A]a suit against a state official in his or her official capacity is not a suit against the
                  16    official but rather is a suit against the official’s office. As such, it is no different from a suit
                  17    against the State itself.”). Given that any attorneys’ fees award would be paid by the State,
                  18    it is barred by the State’s sovereign immunity under the Eleventh Amendment. See
                  19    Edelman, 415 U.S. at 663 (“[L]iability which must be paid from public funds in the state
                  20    treasury is barred by the Eleventh Amendment.”); Estate of Lagano v. Bergen Cnty.
                  21    Prosecutor’s Office, 769 F.3d 850, 857 (3d Cir. 2014) (holding that sovereign immunity
                  22    also extends to state agents and state instrumentalities “as long as the state is the real party
                  23    in interest”); Regents of the Univ. of Cal. v. Doe, 519 U.S. 425, 429 (1997) (“[When the
                  24    action is in essence one for the recovery of money from the state, the state is the real,
                  25    substantial party in interest and is entitled to invoke its sovereign immunity from suit.”).
                  26    Stated simply, because any award of attorneys’ fees and costs against Governor Ducey
FENNEMORE CRAIG, P.C.
      PHOE NI X

                                                                       -5-
                         Case 2:16-cv-01538-NVW Document 143 Filed 10/21/19 Page 6 of 9




                  1     would be paid by the State of Arizona, the State’s sovereign immunity bars any monetary
                  2     award.
                  3              Pierce cites Hutto v. Finney, 437 U.S. 678 (1978) to argue that “the Eleventh
                  4     Amendment does not prevent an award of attorney’s fees against [State] officers in their
                  5     official capacities.” Application at 5. Hutto is inapplicable here because the district court
                  6     in Hutto first found bad faith before imposing attorneys’ fees, making such fees analogous
                  7     to civil contempt. 437 U.S. at 691 (“[T]he award of attorney’s fees for bad faith served the
                  8     same purpose as a remedial fine imposed for civil contempt.”); see also id. at 692
                  9     (analogizing the fee award as a “penalty imposed to enforce a prospective injunction”). In
                  10    fact, Hutto emphasized that “compensation was not the sole motive for the award.” Id.
                  11    Rather, the Supreme Court quoted the district court, which had explicitly made clear that it
                  12    would “make no effort to adequately compensate counsel for the work that they have done
                  13    or for the time that they have spent on the case.” Id. (quoting Finney v. Hutto, 410 F. Supp.
                  14    251, 285 (E.D. Ark. 1976)).
                  15             Here, in contrast, Pierce has never alleged that the Governor engaged in bad faith, so
                  16    any award on that basis is improper. See Californians for Renewable Energy, 922 F.3d at
                  17    941; see also Assoc. of Flight Attendants, AFL-CIO v. Horizon Air Indus., Inc., 976 F.2d
                  18    541, 550 (9th Cir. 1992) (construing bad faith exception narrowly and directing that an
                  19    award of attorneys’ fees for bad faith “can be imposed only in exceptional cases and for
                  20    dominating reasons of justice” otherwise the exception “risks conflict with the rationale of
                  21    the American rule”); F.T.C. v. Kuykendall, 466 F.3d 1149, 1152 (10th Cir. 2006) (holding
                  22    that for “the exceedingly narrow bad faith exception” to the American Rule to apply, “there
                  23    must be clear evidence that the challenged claim is entirely without color and has been
                  24    asserted wantonly, for purposes of harassment or delay, or for other improper reasons”).
                  25    Moreover, Pierce expressly seeks to “compensate counsel for the work that [Jacob has]
                  26    done” and “for the time that [Jacob has] spent on the case.” Hutto, 437 U.S. at 691. This
FENNEMORE CRAIG, P.C.
      PHOE NI X

                                                                      -6-
                            Case 2:16-cv-01538-NVW Document 143 Filed 10/21/19 Page 7 of 9




                  1     is exactly the type of compensation Hutto expressly did not permit.
                  2             D.       A.R.S. § 12-348 Does Not Apply.
                  3             Though Pierce did not make such a request under A.R.S. § 12-348, this Court made
                  4     mention of potentially awarding Pierce his attorney’s fees for Mr. Jacob’s pro bono
                  5     representation pursuant to A.R.S. § 12-348 should Pierce eventually prevail on the merits.
                  6     (Doc. #53 (Feb. 7, 2017 Scheduling Hearing on Pierce’s Motion for Preliminary Injunction)
                  7     at 20:7–21:9). This Court cannot award Pierce any attorney’s fees under A.R.S. § 12-348.
                  8             Setting aside that the State and Governor Ducey are entitled to sovereign immunity
                  9     in federal court, even if they were not, this Court cannot award attorneys’ fees under state
                  10    law for a federal cause of action. Pierce has not alleged any state law claims to justify
                  11    awarding attorney’s fees under state law.2 Pierce has always maintained that this Court’s
                  12    subject matter jurisdiction proceeded under a “federal question.” See Doc. #134 at 1. The
                  13    Ninth Circuit has held multiple times over that attorneys’ fees cannot be awarded under
                  14    state law for a claim that is exclusively premised on federal question subject matter
                  15    jurisdiction. See Disability Law Ctr. of Alaska, Inc. v. Anchorage Sch. Dist., 581 F.3d 936,
                  16    940 (9th Cir. 2009) (“In a pure federal question case brought in federal court, federal law
                  17    governs attorney fees.”); Klein v. City of Laguna Beach, 810 F.3d 693, 701–02 (9th Cir.
                  18    2016) (“Klein was only a prevailing party on his federal claims, and since we address
                  19    federal, not state claims, the federal common law of attorney’s fees, and not state law, is the
                  20    relevant authority.”); Home Sav. Bank by Resolution Tr. Corp. v. Gillam, 952 F.2d 1152,
                  21    1163 (9th Cir. 1991) (“Resort to state law [for attorneys’ fees] is inappropriate in federal
                  22    question cases when controlling federal common law exists and directly conflicts with the
                  23    state rule.”).
                  24            Moreover, there are only seven types of cases where an award of fees against the
                  25
                        2
                               Pierce’s Third Amended Complaint only sought an “injunction” and did even
                  26    identify a particular cause of action. Doc. #134.
FENNEMORE CRAIG, P.C.
      PHOE NI X

                                                                     -7-
                         Case 2:16-cv-01538-NVW Document 143 Filed 10/21/19 Page 8 of 9




                  1     state under A.R.S. § 12-348(A) is permitted—none of which apply here.
                  2
                                   A.R.S. § 12-348(A)                             Reason It Does Not Apply
                  3
                  4      1. A civil action brought by this state or Pierce brought this lawsuit—not the State, nor
                         a city, town or county against the party. the Governor.
                  5
                  6      2. A court proceeding to review a state        Pierce challenged Proposition 123 (codified as
                  7      agency decision pursuant to chapter 7,         Ariz. Const. art. X, § 7), which is a state
                         article 6 of this title or any other statute   constitutional provision—not a “state agency
                  8      authorizing judicial review of agency,         decision.”
                         city, town or county decisions.
                  9
                  10     3. A proceeding pursuant to § 41-1034. A.R.S. § 41-1034 provides for a “judicial
                                                                declaration of the validity of [an
                  11                                            administrative] rule” that can only be brought
                                                                “in the superior court in Maricopa county in
                  12                                            accordance with title 12, chapter 10, article 2.”

                  13
                         4. A special action proceeding brought         The Court briefly suggested that this provision
                  14     by the party to challenge an action by         applies to this litigation. (Doc. #53 at 21:5–9).
                         this state or a city, town or county           However, again, Proposition 123 is not an
                  15     against the party.                             “action” by the State and was never brought
                                                                        “against” Pierce. It is part of the Arizona
                  16                                                    Constitution. Moreover, a “special action” is a
                                                                        state law form of relief that does not apply here
                  17                                                    given that this Court has federal question (not
                                                                        diversity) subject matter jurisdiction. Finally, a
                  18                                                    “special action” under Arizona law combines
                                                                        traditional writs (certiorari, mandamus,
                  19                                                    prohibition), see Ariz. Spec. Act. R. 1(a),
                                                                        whereas federal courts are still required to
                  20                                                    utilize the writs, see Federal Rule of Appellate
                                                                        Procedure 21.
                  21
                  22     5. An appeal by this state to a court of This litigation does not involve the personnel
                         law from a decision of the personnel board.
                  23     board under title 41, chapter 4, article 6.

                  24
                         6. A civil action brought by the party to This litigation does not involve the seizure or
                  25     challenge the seizure and sale of sale of personal property.
                         personal property by this state or a city,
                  26
FENNEMORE CRAIG, P.C.
      PHOE NI X

                                                                        -8-
                          Case 2:16-cv-01538-NVW Document 143 Filed 10/21/19 Page 9 of 9




                         town or county.
                  1
                  2      7. A civil action brought by the party to   Again, Pierce challenged Proposition 123
                         challenge a rule, decision, guideline,      (codified as Ariz. Const. art. X, § 7), which is a
                  3      enforcement policy or procedure of a        state constitutional provision—not a state
                         state agency or commission that is          agency decision.
                  4      statutorily exempt from the rulemaking
                         requirements of title 41, chapter 6 on
                  5      the grounds that the rule, decision,
                         guideline, enforcement policy or
                  6      procedure is not authorized by statute or
                         violates the Constitution of the United
                  7      States or this state.
                  8
                  9     II.     CONCLUSION
                  10            For the foregoing reasons, the Governor respectfully requests that the Court deny

                  11    Pierce’s Application (Doc #140).

                  12            DATED this 21st day of October, 2019.

                  13                                                       FENNEMORE CRAIG, P.C.
                  14
                  15
                                                                           By s/ Timothy Berg
                  16                                                          Timothy Berg
                                                                              Emily Ward
                  17
                                                                           OFFICE OF GOVERNOR
                  18                                                       DOUGLAS A. DUCEY
                                                                              Anni Foster
                  19
                                                                           GIBSON, DUNN & CRUTCHER LLP
                  20                                                          Theodore B. Olson
                                                                              Matthew D. McGill
                  21
                                                                           Attorneys for Defendant
                  22                                                       Governor Douglas A. Ducey
                  23
                        15246675_3
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
      PHOE NI X

                                                                     -9-
